 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral StatesMining CompanyandUnitedMineWorkers of AmericaCase 14-CA-8437June 8, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn March 9, 1976, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding Thereafter, General Counsel filed excep-tions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Orderpriate notices at its plant/office, including all places wherenotices to employees are customarily posted and [would]reinstate the employees named in paragraph 6 above", thatRespondent has failed and refused to comply with all theterms and conditions of the described settlement agree-ment, and that on November 21, 1975, the Regional Direc-tor issued an order revoking approval of the settlementagreement Respondent filed an answer and an amendedanswer denying that it has engaged in the alleged unfairlabor practices and alleging as affirmative defenses, in sub-stance, that the averments in the complaint regardingRespondent's alleged failure to comply with the terms ofthe settlement agreement are "insufficient in that [they fail]to contain such information as to reasonably inform theRespondent of the claim which it is called upon to meet,"and further that on July 9 a settlement agreement was exe-cuted, and as part of the same transaction, at the sugges-tion of and in the presence of Philip Dexter, counsel forGeneral Counsel, James E Mitchell executed an instru-ment waiving reinstatement A hearing in this proceedingwas held in Marion, Illinois, on January 8, 1976Upon the entire record in the case, and upon consider-ation of the briefs filed with the Administrative Law Judge,Imake the followingFINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entiretyDECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,AdministrativeLaw JudgeAcharge and an amended charge were filed on March 11 andApril 24, 1975, respectively, by United Mine Workers ofAmerica, herein called the Union, against Central StatesMining Company, herein called the Company, alleging vio-lations of Section 8(a)(1) and (3) of the Act On November21, 1975, an amended complaint was issued in the proceed-ing In substance, the complaint alleges that (1) because oftheir union activities and in violation of Section 8(a)(3), theCompany unlawfully laid off its employee Carl E Cashfrom January 13 until February 3, 1975, and on February3, 1975, unlawfully laid off its employee James E Mitchell,and (2) by reason thereof and by other conduct set forth inthe complaint Respondent also has interfered with, re-strained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act The complaintfurther alleges that on July 9, 1975, Respondent enteredinto an informal settlement agreement, which was ap-proved by the Regional Director for Region 14 on July 11,"providing,inter aha,that Respondent would post appro-ITHE BUSINESS OF RESPONDENTThe Company, a Nevada corporation authorized to dobusiness in the State of Illinois, operates an open pit stripmine at Elkville, Illinois, and maintains an office in Mar-ion, IllinoisRespondent is engaged in the production, sale,and distribution of coalDuring the calendar year 1974,which period is representative of Respondent's operations,it sold from its Elkville mine products valued in excess of$50,000 which were shipped through channels of interstatecommerce to points located outside the State of IllinoisRespondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the ActIITHE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the ActIIITHE ALLEGED NONCOMPLIANCE WITH THE SETTLEMENTAGREEMENTA The IssuesThe complaint alleges that "Respondent has failed andrefused to comply with all the terms and conditions of thesettlement agreement," but does not specify what are theviolations In its answer Respondent complains that thecomplaint "fails to contain such information as to reason-ably inform the Respondent of the claim which it is calledupon to meet " In the circumstances, at the hearing, coun-sel for General Counsel was called upon to describe howRespondent violated the settlement agreement According224 NLRB No 75 CENTRAL STATES MINING COMPANY475to General Counsel, Respondent failed to comply with theterms of the settlement agreement in two respects First,the settlement agreement provides that the "Charged Partywill post immediately in conspicuous places in and aboutits plant/office, including all places where notices to em-ployees/members are customarily posted, and maintain fora period of at least 60 consecutive days from the date ofposting, copies of the Notice attached hereto and made apart hereof" General Counsel asserted that "the no-tice was never posted, nowhere, ever, any place was it everposted " Second, the settlement agreement required theCompany to offer James E Mitchell immediate and fullreinstatement to his former job when the Company's mineresumed operations which the Company failed to do Withrespect to this claim General Counsel was referred toRespondent's answer which alleges that James E Mitchellwaived reinstatement in consideration of the payment tohim of the sum of $625 General Counsel's response wasthat neither the Charging Party nor the Board is a party tothe waiver and they are not bound thereby, and, further,thatMitchell was coerced into signing the waiverRespondent's position is that it has posted the notice inaccordance with the terms of the settlement agreement andat a place suggested by the Board's Compliance Officerand that Mitchell's waiver of reinstatement was part andparcel of the entire settlement transaction which was en-tered into at the suggestion of and with the encouragementand assistance of the Board's representative, Philip DexterB TheReinstatement QuestionThere is no dispute that the settlement agreement pro-vides that the Company would offer Mitchell reinstatementwhen it resumed mining operations and it has not done soThe issue is whether the Company was excused from offer-ing Mitchell reinstatement by reason of an instrument exe-cuted by Mitchell on July 9 in which he waived reinstate-mentAlso, there is no dispute as to what occurred when thesettlement agreement was negotiatedA hearing in thiscase initially was scheduled to be held before an Adminis-trative Law Judge on July 9, 1975 On that day, before thehearing opened, Philip Dexter, counsel for General Coun-sel, and who acted as agent for the Regional Diector, sug-gested to James Sanders, Respondent's attorney, that theydiscuss the possibility of settling the matterWith the in-dulgence of the Administrative Law Judge the parties en-tered into such discussions Before noon an agreement wasreached which, among other things, provided for the pay-ment to James E Mitchell and to Carl E Cash as backpaythe sums of $625 and $375, respectively, and for the post-ing of a notice and compliance with the terms thereofAmong other things, the notice provided, "We have of-fered James E Mitchell immediate and full reinstatementto his former job and he has refused to accept our offer "The parties adjourned for lunch because Philip Dexter stat-ed that he had to obtain the Regional Director's approvalof the settlement terms iiCarl E Cash one of the alleged discriminatees, testified that Phil Dex-ter told us that he thought it would be in our best interest to settle out ofAfter lunch Dexter informed Respondent's attorney thatthe agreement was not approved because it stated that MrMitchell had been offered reinstatement which would becontrary to the fact as the mine then was not in operationand thus it was not possible to offer him immediate rein-statementDexter stated that the settlement agreementwould have to provide for the reinstatement of MitchellSanders categorically rejected the proposed change saying,"We will go to hearing " Dexter responded that somethingstill could be worked out He suggested that the Companyand Mitchell enter into a private agreement which would ineffect constitute a waiver of reinstatement by MitchellSanders agreed to this procedure Then, both Sanders andDexter dictated to Allen Oehlert, Sanders' assistant, thefollowing instrumentI,James E Mitchell, in consideration of settlement ofthe charges filed with the National Labor RelationsBoard by the United Mine Workers of Americaagainst Central StatesMining Company and WhiteBrothers Equipment Company, Inc, and the paymentof the sum of $625 00 to me, hereby agree to waive allreinstatement rights and all offers of present and fu-ture reinstatement to my former employment or sub-stantially equivalent employment with Central StatesMining Company and/or White Brothers EquipmentCompany, IncAfter the instrument was drafted Dexter left the room tospeak with Mitchell Dexter later returned with Mitchelland with James Thomas, the Union's representative at thehearingDexter explained to Mitchell at length the mean-ing and the effect of the instrument In the presence ofPhilip Dexter, James E Mitchell signed the waiver of rein-statement and James Sanders and James Thomas signedthe instrument as witnesses 2Because the waiver of reins atement signed by Mitchelland witnessed by Sanders and Thomas was handwritten,scratched out, and sloppy in appearance it was suggestedthat a typed version be prepared Accordingly, Oehlerttook the handwritten instrument to the offices of AttorneySanders where a secretary prepared a typewritten copyOehlert returned to the courthouse with both instrumentsThe typewritten version then was signed by James Mitchelland witnessed by James Sanders However, the Union'srepresentative, James Thomas, who had signed the hand-written version as a witness, refused to sign the typewrittenversionAccording to Thomas, when he was asked to signthe typewritten version of the waiver of reinstatement, hesaid"I won't sign it without legal counsel to represent mebecause I don't fully understand it and I don't want tocourt as we stood a chance of not getting anything if we went through withitHe further testified that no threats were made Also according to Cashthe terms of the settlement were fully explained to Mitchell andMr Dexterwould not sign until [Mitchell] had a total understanding of what was on thepaperJames Thomas testified that before he signed the waiver of reinstate-ment Sanders explained that the instrument `was for his protection so thatJim Mitchell could not come back later on to Central States Mining Compa-nyThomas further testified "I asked Mr Mitchell I saidHas Mr Dex-ter seen this? Is it all right to sign7' He said `Yes So I signed it 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignanything that would bind the United Mine Work-ers to this thing "Jim Mitchell said he was not going to sign it either,then, and Mr Sanders got upsetHe said, "They are going to have to start the hear-ingThe United Mine Workers went back on theirword Mitchell is not going to sign it and we will haveto go to a hearing "About that time Mr Dexter came through the doorand told Jim Mitchell to go ahead and sign it, that itdid not have any bearing on the settlementAll the witnesses who testified about the transactions onJuly 9, 1975, including Union Representative James Thom-as,Sanders'assistantAllen Oehlert, Carl E Cash, andFrank White, the principal stockholder of Respondent,agree that so far as the Company was concernedan essen-tial condition of any settlement was that it would not berequired to reinstate Mitchell Furthermore, Philip Dexterwas specifically informed by the company representativesthat it would go to hearing in the case rather than join inany settlement that required the reinstatement of MitchellItwas Philip Dexter who advised Respondent that therewas a way to overcome the Regional Director's objectionto the initial draft of the settlement agreement and statedthat this could be done by Mitchell executing a separatewaiver of reinstatement Dexter assisted in drafting the in-strument and at the end instructed Mitchell to execute thedocument The Regional Director approved the settlementagreement 2 days later, on July 11, 1975When he ap-proved the settlement agreement the Regional Directorknew that the Company understood, despite the specificlanguage of the agreement, that because of the waiver ofreinstatement signed by Mitchell the Company was not re-quired to reinstate Mitchell3 By approving the agreementin such circumstances the Regional Director effectively ac-knowledged the validity of the waiver of reinstatement exe-cuted by MitchellIn his opening argument General Counsel stated thatMitchell had been coerced into signing the waiver of rein-statement There is no evidence in the record of any suchcoercionGeneral Counsel further argued, "The ChargedParty in thiscase,Mr White's firm, and his attorney, wellknew the General Counsel was not going to look at andrefused to be bound by the side agreement [the waiver ofreinstatement], but the General Counsel would, in terms ofsettling thiscase, look only to the four corners of the twopages of the informal settlementagreementwhich requiredreinstatement" The evidence is to the contrary Atfirst, a settlement agreement was prepared which did notby its terms require the reinstatement of Mitchell This was3As Philip Dexter represented the Regional Director in the settlementnegotiations and signed the settlement agreement on July 9, Dexter s knowl-edge of the factors involved in the negotiation of the settlement agreement,including the fact that the Company would not have entered into the settle-ment agreement unless the waiver of reinstatement was valid is attributableto the Regional Director, whether or not Philip Dexter actually conveyedthe information to the Regional Directorrejected by the Regional Director Respondent's attorney,James Sanders, thereupon informed Philip Dexter that Re-spondent was prepared to go to hearing on the merits Dex-ter suggested a procedure to overcome the difficulty Herecommended that Mitchell execute a waiver ofreinstate-ment and he participated in drafting the instrument Theone and only purpose for preparing this instrument was torelieve the Company of any obligation to offer MitchellreinstatementEven the testimony of Union Representa-tiveThomas clearly shows that the Company would nothave settled the case had it been required to reinstate Mit-chellThus, whatever the formalities were, everyone whoparticipated in the settlement negotiations, including theRegionalDirector's representative, understood that thepurpose of the waiver of reinstatement executed by Mit-chellwas to excuse the Company from offering a job toMitchell, as otherwise it would be required to do under theterms of the settlement agreement Contrary to GeneralCounsel, I find that the waiver of reinstatement executedby Mitchell is a valid instrument, that the Regional Direc-tor knew of its existence at the time he approved the settle-ment agreement, and that by approving the settlementagreementin these circumstances the Regional Director ineffect acknowledged the efficacy and validity of Mitchell'swaiver of reinstatement Accordingly, I find that Respon-dent has not violated the terms of the settlementagreementby failing to offer James E Mitchell reinstatement to hisformer positionIn his brief in this case counsel for General Counsel ar-guesBoard Agent Dexter unquestionably stated repeat-edly that the Board would not abide by and was notbound by any side agreement purportedly being en-tered into between Mitchell and RespondentDexter was not called as a witness However, Dexter couldnot sensibly have advised the Company that a settlementcould be effected which would not require Mitchell's rein-statement by Mitchell executing a waiver of reinstatementand simultaneously have informed the Company that theBoard would not abide by and would not be bound bysuch waiver of reinstatement Furthermore, the evidencedoes not support such assertion Counsel for GeneralCounsel refers to the testimony of Allen Oehlert on pages120, 121, 125-127 of the transcript of the record to supporthis contention The relevant testimony as appears on pages120 through 131 is as followsQDidn'tMr Dexter make it plain, in yourpresence, that the Labor Board was not bound by andwould not consider itself to be bound by the sort ofrepresentations and dealings signified in Respondent'sExhibits Nos 4 and 59A I believe Mr Dexter explained that this agree-ment was between Mr Mitchell and Central Statesand White Brothers Equipment CompanyQ Not binding on the Labor Board, did he makethat clear to everyoneA He made some statement which might approxi-mate that* CENTRAL STATES MINING COMPANY477REDIRECT EXAMINATIONQ (By Mr Sanders) After this agreement, this so-called agreement, side agreement, private agreement,who suggested this be done9A Mr DexterQ He was the one that initiated the whole proce-dure, is that correct9A YesQ Isn't it also true that this is the way to getaround what is stated in the notice, isn't that correct9A He said something to the effect that this is theway we can achieve what we agreed to achieve, whichwe can't do because technically we cannot offer a jobthat doesn't existQ Why not9A Because the mine was not workingQ That is the reason that the notice had to bechanged, isn't that correct9A That is correctQ (By Mr Sanders) Isn't it true that, again, thatthis side agreement between White, Central States andMitchell was at the sole suggestion of Dexter and notfrom Central States Mining, Frank White or his attor-ney, Sanders, isn't that correct9A That is absolutely correctJUDGE SILBERMANWhat led Mr Dexter to make thestatement that you said he made, that this instrumentis not binding on the National Labor Relations Board,what transpired that caused Dexter to make that state-ment9 In other words, I don't want Mr Dexter's moti-vation, you can't testify to thatWhat I am interestedin is the context in which the statement was made,what was said immediately before that which causedMr Dexter to make the statement?THE WITNESS If I can testify about the general con-text of what was said, Mr Dexter, through the thingsthat he said, I believe, was making every effort foreveryone concerned to have each of them understandexactly what was going on and for every one to beclear on what was happening He went on and ex-plained that the agreement was between Mitchell andCentral States and White Brothers, only That he wasnot going to sign it and that in regards to the NationalLabor Relations Board, I am trying to think exactlyhow that came up, I think it was simply that he want-ed to make it clear, and this once again is more fromthe sense of the conversation that he was not signing itand that the NLRB was not a part of this agreement,although this agreement did, in fact, carry out the in-tent of the parties and he was, if you will, a supervisingNLRB agent in terms of the settlement agreement Idon't know if that helped anyJUDGE SILBERMAN That is what yourecallhap-pened9THE WITNESSYesJUDGE SILBERMANIs it your testimony now thatwhen Respondent's Exhibit No 4, the handwritten in-strument, was signed, there was a discussion and didMr Dexter then say something to the effect that thatinstrument, Respondent's Exhibit No 4, was not bind-ing upon the National Labor Relations Board9THE WITNESSYes At the time, or immediately priorto the execution of Respondent's Exhibit No 4JUDGE SILBERMANNow, I used the word bindingbecause I believe that was a word you used in answer-ing some of Mr Sanders' questions Do you recall thatthat was the word used9 I don't want to put words inyour mouth If not, what as you best remember, didMr Dexter say with respect to the effect ofRespondent's Exhibit No 4 upon the National LaborRelations Board9THE WITNESS I cannot remember the exact words Ithink he said something to the effect, I cannot sign thisagreement, that the NLRB is not a party and cannotbe a party to this agreement I believe that was closerto the wordsJUDGE SILBERMANNow, at a later time, I gather sev-eral hours later?THE WITNESSNo, I would say a half-hour, approxi-mately a half-hour elapsed between the execution ofExhibit No 4 and Exhibit No 5JUDGE SILBERMANA half-hour later Respondent'sExhibit No 5 is brought into the room?THE WITNESSYes, SirJUDGE SILBERMANAt which time Mr Mitchellsigned it and Mr Sanders signed it, and at that timewhat did Mr Thomas say, if anything9THE WITNESSThat was signed in the courtroom, inthe presence of Dexter, myself and the AdministrativeLaw JudgeJUDGE SILBERMANThomas was there9THE WITNESSThomas was there and other people aswellJUDGE SILBERMANDid Thomas say, what did hesay9THE WITNESS The only thing I think that he saidwas, I am not going to sign itJUDGE SILBERMANDid Dexter say anything toThomas then9THE WITNESS I think he might have but I don't re-call what, if anything, was saidJUDGE SILBERMANWas Mitchell hesitant aboutsigning Respondent's Exhibit No 5, did Mitchell sayanything9THE WITNESSNot that I recallJUDGE SILBERMANDid Mitchell say anything or doanything which indicated to you that he had some re-luctance about signing Respondent's Exhibit No59THE WITNESSNoJUDGE SILBERMANGoing back to the period approx-imately one-half hour earlier, did Mitchell say any-thing or do anything which indicated to you that hehad some reluctance about signing Respondent's Ex-hibit No 49THE WITNESSNoJUDGE SILBERMANDid you understand that the 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis of the settlement was that Mr Mitchell was notgoing to be reinstated to his former job9THE WITNESS I understood that to be an integralpart of the whole agreement, yesJUDGE SILBERMANWas there any discussion involv-ing Mr Dexter as to whether there existed any incon-sistency or conflict between the provisionsofGeneral Counsel's Exhibit No 2, that is the settlementagreement, and Respondent's Exhibits Nos 4 and 59THE WITNESSNo, the idea was that there not be anyinconsistency because General Counsel's Exhibit No2 called for an offer of reinstatement to be made toMitchellwhen the mining operations resumedRespondent's Exhibits Nos 4 and 5 took care of thatbecause they said when the mining resumed an offerwould be made but it would be waived, all reinstate-ment rights would be waived by MitchellQ (By Mr Witte) If you would look atRespondent's Exhibits Nos 4 and 5 it doesn't say any-thing about the mining operations resuming, does it,sir?A No, I perhaps overstated that What I meant tosay was that an offer of reinstatement, at whatevertime made, would be waived and the right to reinstate-ment would be waivedOehlert's testimony, considered in its entirety, is not thatDexter suggested, and Respondent entered into, a mean-ingless arrangement but only that Dexter informed the par-tiesthat the Board would not be signatory to the instru-ment waiving reinstatement, although the instrumentwould, nevertheless, effectively excuse Respondent fromany duty to return Mitchell to workC Posting of NoticesIn his opening statement General Counsel asserted thatthe Company had not posted the notices required by theterms of the settlement agreement The evidence is over-whelming, and I find, that on August 17 the Companyposted the applicable notice on a bulletin board which itmaintains in its offices in Marion, Illinois General Counselat the close of the hearing contended that such posting wasinadequate because the notices should have been posted atthe site of the mine The only structures at the mine are atrailer and a tin shed A small portion of the trailer is usedas an office by the mine superintendent Notices to em-ployees are not customarily posted in the trailer or any-where else at the mine premises A witness for the GeneralCounsel, Leland Waldron, testified that one day he saw aseniority list posted in the trailer but the next time he wasin the trailer the list was lying on the floor No other evi-dence was offered suggesting that any other notices to em-ployees had ever been posted at the mine site except thatJames Thomas testified that on May 8, 1975, the day of aNational Labor Relations Board election, he observed anofficialelection noticeposted on a wall in the trailerThe mine was closed from May 1975 until about Sep-tember 15, 1975When the notices were received by theCompany they were not immediately posted, apparentlybecause the Company believed it was not necessary to postthe notices while the mine was inoperative Various com-munications were had between J Robert King, Compli-ance Officer for the Board, and the Company's attorney,James Sanders, about the subject On August 7, 1975,Compliance Officer King wrote to Sanders, "Regardless ofinformation you have provided in previous conversations[presumably information that the mine was not then in op-eration], I will tell you and I hope this is crystal-clear, thesenotices will be posted or the Regional Director's approvalof the Settlement Agreement in the above-referenced casewill be withdrawn, and complaint and notice of hearingwill issueMr Mitchell and Mr Cash apparently didproceed to Mr White's place of business or to some officeinMarion where employees do go, to receive payment forthe insufficient funds checks issued to them for backpay Imight suggest that this perhaps would be a suitable placefor posting these notices " Upon receipt of this letter San-ders instructed the Company to post the notice on the bul-letin board in its offices in Marion, Illinois The Respon-dent did this on August 17, 1975, and the notices haveremained posted at the same place continuously since thatdateOn September 23, 1975, Compliance Officer J Rob-ertKing again wrote to Sanders stating, "Iam also in-formed that a check at the offices of your client apparentlyreveals that notices are not posted there, perhaps may nothave been posted for some period of time " This letter fur-ther indicates that the Compliance Officer considered post-ing at the Company's offices in Marion as adequate com-pliancewith the terms of the settlementagreement 4Accordingly, as the trailer at the mine site is not a placewhere notices to employees are customarily posted and asthe Company was specifically instructed by the Compli-ance Officer to post the notices in its offices in Marion,Illinois, and as the Company complied with suchinstruc-tions, I find that the Company has not violated the settle-ment agreement in respect to the posting of the noticeAs I find, contrary to the allegations of the complaint,that Respondent has complied with the terms and condi-tions of the settlement agreement and has not violated anyterms thereof, I shall recommend that the complaint in thisproceeding be dismissed4 No explanation was offered at the hearing to account for the fact thatthe Compliance Officer had been misinformed regarding the posting of thenotice at the Company's Marion office CENTRAL STATES MINING COMPANYCONCLUSION OF LAWRespondent has not engaged in the violations of the Actalleged in the complaintUpon the foregoing findings of fact, conclusion of law,and the entire record in this proceeding,and pursuant toSection 10(c) of the Act,I hereby issue the following rec-ommendedORDERSThe complaintherein is dismissedin its entirety479'In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes